EXHIBIT 1 TRANSACTIONS DURING PAST 60 DAYS The Reporting Persons engaged in the following transactions in shares of Common Stock of the Company during the past 60 days.Such transactions involved the sale of shares on the NASDAQ Global Select Market.The prices reported below reflect the weighted average sale price of the shares of Common Stock sold on the relevant date.The Reporting Persons hereby undertake to provide upon request to the SEC staff full information regarding the number of shares and prices at which each transaction was effected. Date Type Price Shares 9/15/20111 Sale 9/16/20112 Sale 9/19/20113 Sale 9/20/2011 Sale 9/21/20114 Sale 9/23/2011 Sale 10 9/26/20115 Sale 9/27/20116 Sale 9/28/20117 Sale 10/12/20118 Sale 10/13/2011 Sale 10/27/20119 Sale 11/3/201110 Sale 11/10/201111 Sale 11/11/2011 Sale 11/14/201112 Sale 1 This transaction was executed in multiple trades at prices ranging from $10.26 - 10.32. 2 This transaction was executed in multiple trades at prices ranging from $10.20 - 10.28. 3 This transaction was executed in multiple trades at prices ranging from $10.00 - 10.03. 4 This transaction was executed in multiple trades at prices ranging from $10.00 - 10.07. 5 This transaction was executed in multiple trades at prices ranging from $10.00 - 10.07. 6 This transaction was executed in multiple trades at prices ranging from $10.09 - 10.29. 7 This transaction was executed in multiple trades at prices ranging from $10.00 - 10.17. 8 This transaction was executed in multiple trades at prices ranging from $10.00 - 10.04. 9 This transaction was executed in multiple trades at prices ranging from $10.00 - 10.03. 10 This transaction was executed in multiple trades at prices ranging from $9.50 - 9.60. 11 This transaction was executed in multiple trades at prices ranging from $10.00 - 10.06. 12 This transaction was executed in multiple trades at prices ranging from $10.00 - 10.01.
